            Case 3:20-cv-00244-JM Document 60 Filed 09/09/21 Page 1 of 1




                          IN THE UNITED SES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CHRISTOPHER EVERETT                                                                 PLAINTIFF

V.                                NO. 3:20-cv-00244-JM-ERE

BOBBY TATE, SHERIFF SHAWN
STEPHENS, SISSY WILSON,
JEFFREY TATE, AARON MOODY, et al.                                                DEFENDANTS


                                              ORDER

       The Court has reviewed the recommendation submitted by United States Magistrate Judge

Edie R. Ervin. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Defendant Bobby Tate, Jeffrey Tate, Shawn Stephens, Sissy Wilson, and Aaron

Moody’s motion for summary judgment for failure to exhaust administrative remedies (Doc. 47)

is GRANTED and judgment will be entered in their favor.

       2.      All claims asserted by Plaintiff Christopher Everett in this action are DISMISSED,

without prejudice, for failure to exhaust administrative remedies.

       Dated this 9th day of September, 2021.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
